DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 9, and 17, as argued by Applicant on pages 7-8, the combination of Nucci and Pasupathy fails to teach or suggest “determining…that a first application signature received from a first device associated with a first network identifier is identical to a second application signature received from a second device associated with a different, second network identifier”.  Nucci employs a signature repository to classify traffic where if the signature repository has a signature that matches the payload of the current flow, then the current flow is marked as known.  Thus, any signature that is in the signature repository is considered valid.  Pasupathy improves upon Nucci’s signature repository by introducing a hit counter that increments each time a particular signature is encountered.  For those signatures that have a hit counter above a threshold, an application signature is generated.  However, as pointed out by Applicant, the prior art of record fails to teach or suggest taking an existing plurality of application signatures and effectively filtering out “noisy” or rarely used/encountered application signatures to keep the application signature lookup table small and efficient, reducing memory requirements and speeding up queries against the application signature lookup table.  . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NAM T TRAN/Primary Examiner, Art Unit 2452